UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22322 Global Real Estate Investments Fund (Exact name of registrant as specified in charter) 10901 West Toller Drive, Suite 304 Littleton, CO 80127 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (866) 622-3864 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. GLOBAL REAL ESTATE INVESTMENTS FUND SEMI-ANNUAL REPORT JUNE 30, 2010 GLOBAL REAL ESTATE INVESTMENTS FUND Table of Contents June 30, 2010 Page Shareholder’s Letter and Investment Commentary 1 Portfolio Profile 5 Expense Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 22 GLOBAL REAL ESTATE INVSTMENTS FUND Shareholder's Letter and Investment Commentary June 30, 2010 To Our Shareholders: We are pleased to submit to you our report for the six month period ended June 30, 2010.The Fund’s net asset value per share at that date was $18.76.In addition, two quarterly dividends of $0.30 per share each were declared for shareholders of record on March 30, 2010 and June 28, 2010 and paid on March 31, 2010 and June 29, 2010, respectively. The total returns, including income and changes in net asset value, for the Fund and the comparative benchmark were: Six Months Inception Ended Through June 30, 2010 June 30, 2010 Global Real Estate Investments Fund (3.05)% 4.74% FTSE EPRA/NAREIT Global Real Estate Index (4.23)% (2.47)% Performance data represent past performance, which does not guarantee future results. Investment returns and principal value will fluctuate, and you may have a gain or loss when you sell your shares.Current performance may differ from figures shown.Please call (866) 622-3864 for most recent performance data. Investment Review The Global Real Estate Investments Fund (the “Fund”) outperformed the FTSE EPRA/NAREIT Global Real Estate Index for the first half of 2010 as well as for the period since the Fund’s inception (October 26, 2009). Global real estate stocks retreated in the first half of 2010.They initially rose, extending a rally fueled by signs that the economic environment was improving, but reversed course in May when conditions in the U.S. and Europe began to deteriorate.Three major factors contributed to the turnaround:1) the European sovereign debt crisis and concerns about the tepid response by the European Central Bank (ECB); 2) disappointing economic reports out of the U.S. including employment and home sales, and 3) investors began to anticipate the impact on global growth of a slowing in China’s economy induced by policy measures enacted to cool the strong growth in property values.Taken together, these concerns have caused a general lowering of expectations for global economic growth, albeit still positive. 1 GLOBAL REAL ESTATE INVSTMENTS FUND Shareholder's Letter and Investment Commentary June 30, 2010 By region, North America posted the only positive return (+5.4%); Asia-Pacific (-6.1%) and Europe (-18.1%) weighed the global index down.Europe (where the Fund benefited from its underweight position during the period) has been the focus of much attention as concerns have shifted from the relatively small economy of Greece to the larger one of Spain.Investors worry that credit issues in peripheral European countries could spark a wider credit crisis and that the ECB will not be sufficiently proactive in providing a safety net should this occur—despite the successful and on-time repayment of loans extended by the ECB to European banks. In the U.S. (where the Fund generally benefited from maintaining an overweight position throughout the period), economic reports of late have been below consensus expectations, indicating that the pace of economic recovery is slowing.Sales of existing homes were down 2.2% in May after two consecutive monthly increases.Non-farm payrolls in May and June also disappointed on the realization that many of the jobs added were temporary census workers as private sector hiring remained anemic, and that a lower unemployment of 9.5% (down from 9.7% in May) was largely the result of workers leaving the workforce, not becoming employed. The Asia-Pacific region, by contrast, continued to demonstrate robust economic growth, notably in Singapore where the Fund maintained an overweight position.That said, the Chinese economy appeared to decelerate later in the period as the government in Beijing introduced tightening measures in an attempt to cool demand, including demand for property. One positive outcome of soft economic news is increased clarity that global central bank policy will remain generally accommodative.The U.S. Federal Reserve maintained its all-time low interest rates at its June FOMC meeting and reiterated its intention to keep rates very low for an “extended period.”The Bank of England and ECB have also kept policy rates on hold, although some of the healthier Scandinavian countries raised rates during the second quarter (including Sweden where the Fund benefited from its investment in Castellum AB).The recent upward bias to policy rates in the Asia-Pacific region has paused as the Reserve Bank of Australia kept rates on hold at its June meeting after having increased rates by an aggregate of 150 basis points over the past nine months.A delicate balance exists between Western economies (plus Japan) which are trying to stimulate growth back to a self-sustaining pace, and Asian countries which are attempting to cool economic growth, all while acting together in a global market that is increasingly interdependent. 2 GLOBAL REAL ESTATE INVSTMENTS FUND Shareholder's Letter and Investment Commentary June 30, 2010 From a ground-up standpoint, property fundamentals are gradually improving.With the second quarter earnings reports behind us, predominant themes include: 1) improving property-level operating metrics; 2) cautious optimism expressed by most managements; 3) asset yield compression (i.e., slightly better valuations), and 4) continued capital-raising, both equity and debt.Evidence of a rebound in property fundamentals varies by property type, lease length and geography, but the overall trend is clearly improving.Among listed property companies globally, occupancy rates have recovered into the 90s, market rents are generally bottoming/improving and balance sheets are healthy with an average debt-to-assets ratio of 40%.Perhaps most importantly, the capital markets remained open, particularly to the higher-quality issuers, as evidenced by the approximately $100 billion of equity and debt capital raised globally by listed property companies over the past eighteen months.Particularly active regions included the U.S., the U.K., Australia and Singapore. We estimate the decline in real estate asset values during the economic downturn to have been about 35% peak-to-trough.After taking into account leverage, we estimate the decrease in equity value to be in the 60% range.We believe the trough occurred in the second half of 2009, and see signs that commercial asset pricing has already begun to move higher.Transaction activity is picking up, albeit still at very low levels compared to history.Yields have clearly declined, the result of a number of factors including:1) the improvement in credit markets; 2) an increase in capital seeking to own attractively-priced real estate; 3) the continued low interest rate environment, and 4) the general improvement in the global economic outlook.We estimate the global weighted average yield implied by the listed property stocks to be 6.4%, vs. peak implied yields in 2007 below 5%.Additionally, appraisal-based yields in the direct real estate market have largely “caught up” to implied yields in the public markets, which suggests the worst may be behind us.For example, in the U.S., direct property yields are currently 6.8% vs. the 7.0% implied yield of U.S. REITs. Investment Outlook As we look ahead to the second half of 2010, the macroeconomic backdrop for real estate is significantly better than a year ago.Economic growth is prevalent, though still fragile.Consequently, the outlook for real estate fundamentals is expected to improve during the remainder of the year and into 2011.Though occupancies and rents may remain soft in the remainder of 2010, with low levels of new construction and improving demand, fundamentals are expected to improve going into 2011.The deleveraging in real estate markets that began in 2009 will likely continue, which could put some constraints on growth in funds from operations.That said, further capital raises will most likely be for acquisitions.In this environment of low interest rates and relatively high cap rates, well-capitalized listed REITs may have acquisition opportunities that will be immediately accretive to funds from operations and net asset values.More importantly, we think the public market will increasingly focus on the prospects of a return to more normalized growth for listed real estate companies of 6% to 7% in 2011, with potential upside should a robust acquisition environment emerge for well-capitalized listed property companies. 3 GLOBAL REAL ESTATE INVSTMENTS FUND Shareholder's Letter and Investment Commentary June 30, 2010 We see further upside to dividends in 2011.Dividends were “right-sized” in 2008 and 2009 as company management teams sought to conserve capital.In 2010 however, we have already seen many REITs begin restoring their dividends to levels that reflect their expected earnings—as is required of REITs.As a result, we expect dividends to grow in aggregate for the industry in 2010 and continuing into 2011.Payout ratios (i.e., dividends divided by cash earnings) are still historically low.For example, we estimate that the payout ratio for U.S. REITs now stands at nearly 63% vs. an average of 73% between 1994 and 2008.A return to the average payout ratio would boost the current dividend yield among U.S. REITs by more than 90 basis points. Whether through consolidation or liquidations, these difficult times will force the marginal owners of real estate from the market.Some owners may prove too leveraged or too weak to survive.The Darwinian process of “survival of the fittest” will create conditions for the next phase of growth of the listed property sector.We believe that the survivors of this cycle are largely going to be the opportunistic buyers capitalizing on the distress of forced sellers that run out of options.This should contribute to upside in earnings growth and attractive total returns over the next five to seven years. Amid recent market challenges, we think it is important to put short-term developments in perspective.As daunting as current conditions may be, we can navigate through periods of high stress and volatility by adhering to our long-term perspective.During such times, we search for bargains that we believe may be well-positioned to become eventual winners.While conditions are challenging, our experience gives us reason to be optimistic about the value-creating potential of owning an indirect interest in some of the highest quality income-producing real estate around the world.Although market conditions are constantly changing, we remain committed to our disciplined investment strategy as we manage the Fund, keeping in mind the trust you have placed in us. We thank you for investing in the Global Real Estate Investments Fund, welcome your questions and comments, and look forward to serving your real estate investment needs in the years ahead. Sincerely, Myron D. Winkler Andrew J. Duffy, CFA Chairman
